In a turnover proceeding pursuant to CPLR 5225 (b), San James Realty Corp. and Thessalonica Court Associates appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (DeMaro, J.), entered June 11, 1996, as declared (1) that "a termination event had not occurred under the agreements of partnership for * * * Thessalonica Court Associates * * * and Click Development Associates”, and (2) "that Click Development Associates remained a general partner in Thessalonica Court Associates”.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that a termination *583event had not occurred under the Thessalonica Court Associates Partnership Agreement. Furthermore, the evidence establishes that Click Development Associates had not withdrawn from its position of general partner in Thessalonica Court Associates.
The appellants’ remaining contentions are without merit. Rosenblatt, J. P., Thompson, Sullivan and Friedmann, JJ., concur.